Citation Nr: 0515476	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  00-24 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2000 and October 2002 decisions by the 
RO.

This case was previously before the Board in August 2003, 
when it was remanded for additional development, to include 
furnishing the veteran a statement of the case (SOC) with 
respect to the matter of his entitlement to TDIU.  The case 
was returned to the Board in December 2004.

In March 2005, the Board determined that it was going to 
consider the question of whether the veteran had filed a 
timely Substantive Appeal with respect to the TDIU issue.  
The veteran was given written notice of the potential 
jurisdiction defect, and he was notified that he had 60 days 
from the date of the notice to present argument and evidence 
relevant to the matter and/or to request a hearing.  See 
38 C.F.R. § 20.101(d) (2004).  The 60-day period has now 
expired, and no response has been received.  The Board may 
proceed to consider the jurisdictional question without risk 
of prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board's present decision is limited to the TDIU issue.  
For the reasons set forth below, the matter of the veteran's 
entitlement to an increased rating for degenerative disc 
disease of the lumbar spine is being REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in October 2002, the RO denied the 
veteran's claim for TDIU; he was notified of the RO's 
decision, and of his appellate rights, by a letter dated on 
October 31, 2002.

2.  In January 2003, the veteran's representative filed a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case), which was accepted as a Notice of Disagreement (NOD) 
with respect to the RO's October 2002 decision as to TDIU.

3.  The RO mailed the veteran an SOC addressing the TDIU 
issue on April 6, 2004; thereafter, no further communication 
was received from either the veteran or his representative 
until November 2004, when the representative filed a 
statement in support of the veteran's appeal.


CONCLUSION OF LAW

A timely Substantive Appeal was not received with respect to 
the October 2002 decision by the RO that denied TDIU.  
38 U.S.C.A. §§ 5103, 5103A, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.159, 20.101, 20.200, 20.202, 20.302(b), 20.303, 20.305, 
20.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness of TDIU Appeal

An appeal to the Board is initiated by filing an NOD.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2004).  Then, after an SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2004). 

A substantive appeal can be set forth on VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.202 
(2004).  With exceptions not here applicable, in order to be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2004).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. 
Principi, 4 Vet. App. 9 (1993).

With regard to extensions of time, VA regulations provide 
that the period for filing a substantive appeal may be 
extended for good cause.  38 C.F.R. § 20.303 (2004).  The 
request for an extension must be in writing, and must be made 
prior to the expiration of the time limit for filing which 
would otherwise apply.  Id.

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded and 
the last day included.  38 C.F.R. § 20.305(b) (2004).  Where 
the time limit would expire on a Saturday, Sunday, or a legal 
holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (2004).

A substantive appeal postmarked prior to the expiration of 
the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305(a) (2004).  In the event 
that the postmark is not of record, VA regulations provide 
that the postmark date will be presumed to be five days prior 
to the date of receipt of the document by VA.  Id.  In 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are excluded.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that a timely substantive 
appeal was not received with regard to the RO's October 2002 
decision that denied the veteran's claim for TDIU.  The 
record shows that the RO mailed notification of that decision 
to the veteran on October 31, 2002; that his representative 
filed a VA Form 646 in January 2003, which was accepted as an 
NOD as to the TDIU issue; and that the RO mailed the veteran 
an SOC addressing the issue on April 6, 2004.  Under those 
circumstances, he had until June 7, 2004 to file a 
Substantive Appeal, or to request an extension of time.  
However, no further communication was received from either 
the veteran or his representative until November 2004, when 
the representative filed a statement in support of the 
veteran's appeal.  Consequently, it is the Board's conclusion 
that a timely Substantive Appeal was not received.  The 
appeal of the TDIU issue will therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

It is not entirely clear whether the VCAA applies in a 
situation such as this.  The regulation that governs the 
procedure to be followed prior to making determinations as to 
Board's jurisdiction, 38 C.F.R. § 20.101, contains its own 
notice provisions.  Id. 20.101(d).  The regulation also 
contains its own provisions with respect to assistance, 
inasmuch as it provides that the veteran is to be given an 
opportunity to submit argument and evidence on the question 
of jurisdiction, and to request a hearing, and that, if 
necessary, the Board may remand the case to an AOJ in order 
to obtain assistance in securing evidence of jurisdictional 
facts.  Id. 38 C.F.R. § 20.101(d), (e).  Thus, and because 
the question being considered here has to do, not with the 
adjudication of a "claim" per se, but rather with the 
Board's jurisdiction to decide an appeal, it appears that the 
VCAA may be inapplicable.  See, e.g., Barger v. Principi, 16 
Vet. App. 132 (2002) (VCAA held inapplicable due, in part, to 
the fact that the statute governing the matter in question 
contained its own notice provisions).

However, even assuming that the VCAA applies in a situation 
such as this, the Board finds that the requirements of the 
law have been satisfied.  As noted previously, the Board, in 
March 2005, sent the veteran written notice of the potential 
jurisdiction defect in his case.  See Introduction, supra.  
The notice informed him of the laws and regulations 
pertaining to the timely filing of Substantive Appeals.  He 
was advised as to the specific reasons why the Board thought 
that his appeal was defective, and was essentially advised of 
the information and evidence needed to establish that his 
appeal was timely.  He was also given an opportunity to 
submit written argument and additional evidence relevant to 
the jurisdictional question, and/or to present oral argument 
on the matter.  Accordingly, and because the veteran has not 
identified additional evidence relevant to the issue, and the 
record otherwise appears to be complete in that regard, VA's 
duties to notify and assist under the VCAA have been 
satisfied.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board acknowledges that the March 2005 letter was sent to 
the veteran after the RO's October 2002 decision that is the 
basis for the TDIU appeal.  However, the letter was sent 
before the Board made a final decision (contained herein) on 
the question of jurisdiction and, as noted above, all of the 
requirements of the law have been satisfied.  Under the 
circumstances, there is no risk of prejudice posed by a 
notice sent out of time.


ORDER

The appeal of the RO's October 2002 decision denying TDIU is 
dismissed.


REMAND

The veteran last underwent an examination for VA compensation 
purposes in July 2002.  At that time, it was noted that he 
had a normal range of motion in the lumbar spine, and no 
radicular symptoms in his lower extremities.  Following the 
Board's remand of the veteran's case in August 2003, 
additional records of the veteran's VA treatment were added 
to his claims file.  Included in those records are clinical 
entries dated in August 2002, November 2002, and October 
2003, showing that the veteran complained his symptoms of 
back pain were increasing, and included symptoms of 
radiculopathy.  Because this evidence suggests that the 
veteran's low back disorder has increased in severity since 
the time of the July 2002 examination, he needs to be re-
examined.  See, e.g., 38 C.F.R. § 3.327(a) (2004) (re-
examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (VA should have scheduled the 
appellant for another examination under circumstances where 
he complained of increased disability after his last 
examination).  A remand is therefore required.  38 C.F.R. 
§ 19.9.

On remand, efforts should also be undertaken to obtain 
records of any additional treatment the veteran may have 
received for his low back disability at the VA Medical Center 
(VAMC) in Birmingham, Alabama since the time that records 
were last procured from that facility on April 4, 2004.  This 
will ensure that his claim is adjudicated on as complete a 
record as possible.  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the VAMC in Birmingham to provide 
copies of all relevant records of the 
veteran's treatment for his low back disorder 
since April 4, 2004.  The materials obtained 
should be associated with the claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for an 
examination of his low back.  The examiner 
should review the claims file, and should 
indicate in the examination report that the 
claims file has been reviewed.  The examiner 
should fully describe any functional deficits 
associated with the service-connected 
disability of the veteran's low back.  As 
part of that description, the examiner should 
offer an opinion as to whether the veteran 
has any objectively identifiable neurologic 
manifestations associated with his low back 
disorder.  If objective neurologic 
manifestations are present, the examiner 
should indicate which nerve or nerves are 
affected; describe the severity of the 
neurologic symptoms; indicate whether the 
impairment is best characterized as neuritis, 
neuralgia, or paralysis; and indicate whether 
the identified neurologic impairment is 
manifested by symptoms such as loss of 
reflexes, muscle atrophy, sensory 
disturbances, and/or pain.  The examiner 
should also record the range of motion in the 
veteran's low back, in terms of degrees of 
forward flexion, backward extension, left and 
right lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on any motion, the examiner 
should indicate the point at which pain 
begins.  Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If the examiner 
finds that he cannot offer an opinion in this 
regard, he should indicate why not.  A 
complete rationale should be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claim for an increased rating 
for his low back disorder.  In doing so, 
consider the pre-September 2002 criteria for 
rating low back disabilities, as well as the 
September 2002 and September 2003 amendments 
to those criteria.  See Schedule for Rating 
Disabilities; Intervertebral Disc Syndrome, 
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)); Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004)).  If any 
benefit sought is denied, provide a 
supplemental SOC (SSOC) to the veteran and 
his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


